Citation Nr: 1228579	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right foot disability.

2.  Entitlement to service connection for depression, to include as secondary to right foot disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active service from November 1974 to November 1978 and from December 1980 to January 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A March 2010 RO decision denied the appellant's claim of entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for right below-the-knee VA surgeries.  The appellant has not expressed disagreement with the March 2010 RO decision.

The Veteran was scheduled for a Video Conference Hearing in May 2011, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

The claims were previously before the Board in June 2011 when they were remanded for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's right foot disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's depression was not present in service or until many years thereafter, is not related to service, and was not caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  Depression was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the VCAA duty to notify was satisfied by VA letters sent to the appellant in September 2007 and February 2008 that fully addressed all notice elements and were sent prior to the initial AOJ decision in these matters.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The letters also informed the Veteran that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains the Veteran's service treatment records, VA and private treatment records and a report of VA examination.  In this regard, in June 2011, the Board remanded the Veteran's claims for the Veteran to be afforded a VA medical examination regarding the etiology of his right foot disability.  The Veteran was afforded a VA medical examination in June 2011.  The VA examiner reviewed the claims file, and provided rationale for the opinion proffered.  As such, the Board finds that the examination was adequate, and is thus satisfied that the RO has substantially complied with the orders of the June 2011 remand.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  

The Veteran has not been afforded a VA medical examination in conjunction with his claim for service connection for depression secondary to a right foot disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, although the Veteran has been diagnosed with depression, there is no indication that the Veteran's depression may be related to his active service and the Veteran is not in receipt of service-connected benefits for any right foot disability.  As such, the Board finds it unnecessary to afford the Veteran a medical examination regarding his claim of entitlement to service connection for depression secondary to a right foot disability.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Furthermore, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  Under the changes, the section heading of 38 C.F.R. § 3.310 was re-titled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury" and the previously designated paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added as follows: Aggravation of nonservice-connected disabilities.

Any increase in severity of a nonservice connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Right Foot Disability

The Veteran seeks entitlement to service connection for a right foot disability.  The Veteran contends that his right foot disability, that ultimately led to a below the knee amputation of the right leg, is due to an injury sustained in service when a locker fell on the Veteran's foot.

Service treatment records reveal that upon examination at entrance into service in October 1974, the Veteran was not noted to have any right foot disorder.  In March 1975 the Veteran complained that a locker fell on his right foot.  He indicated that his boot was on.  The Veteran was noted to have bleeding on the second through fourth toes around the nails.  There was a fair range of motion.  The foot was soaked with water and betadine and X-rays were taken.  The Veteran was diagnosed with "Small Stress on 3rd didget [sic]."  In October 1978 the Veteran was noted to have ingrown toenails on both big toes.  Upon examination at separation from service in November 1978 the Veteran was not noted to have any right foot disorder.  Upon examination at entrance into active service in December 1980 the Veteran was not noted to have any right foot disorder.  The Veteran did not report any right foot disorder in his Report of Medical History.  Upon examination at separation from service in December 1988 the Veteran was not noted to have any right foot disorder.

In April 2001 radiographs revealed no evidence of significant calcaneal spur.  There was mild to moderate hallux valgus deformity with some overgrowth of the head of the right first metatarsal.  There were mild degenerative changes present at the right first metatarsophalangeal joint.  There were no acute fractures demonstrated.  The Veteran was diagnosed with mild to moderate hallux valgus deformity with mild bunion formation and no evidence of acute fracture or osseous destruction demonstrated in the right foot.

In May 2001 the Veteran was diagnosed with right hallux valgus deformity.  The impression was "post traumatic ingrown."  The Veteran complained of a painful right foot in May 2001.  Another treatment note, dated in May 2001, revealed that the Veteran had a hallux valgus deformity right foot with callous present lateral edge of great toe and between great toe and second digit.

X-rays in September 2001 revealed a bilateral hallux valgus deformity with the right greater than the left.  

A VA examination in October 2001 diagnosed the Veteran with right hallux valgus.  X-rays of the right foot revealed a 35 percent hallux valgus and were negative for acute fracture or dislocation.

In March 2002 the Veteran underwent surgical correction.  A March 2002 X-ray revealed post surgical and post fixation changes at the first metatarsophalangeal (MTP) joint with corresponding post surgical changes.  There was no evidence of hardware failure.

A March 2002 X-ray of the toes reveals findings consistent with prior bunionectomy and surgical fixation of the first MTP joint.

In July 2004 the Veteran was noted to have no ankle edema, pulses in the feet were strong.  Sensation was intact by nylon cord test, nails are well trimmed and clean, skin is very calloused along the most outer aspect of the first distal interphalangeal (DIP) joint.  It was noted that with pressure applied to that area there is a small amount of serosanguinous fluid obtained.  The feet were black as tar and the provider was not really able to tell how deep into the skin the pocket was.  There was some tenderness noted when pressure was applied to that area.  The Veteran was relevantly diagnosed with drainage from the right great toe.

The Veteran was diagnosed with right big toe osteomyelitis, chronic, in September 2004.  In the same month the Veteran underwent a first ray amputation on the right foot.

In December 2006 the Veteran was noted to have hallux valgus, toe wound infection.  

The Veteran was noted to be status post right great toe amputation in March 2007.  In addition, he was noted to now have chronic osteo in the second toe and questionable in the metatarsal.  

The Veteran underwent right second toe surgery in April 2007.  Amputation of the right 2d toe at the proximal interphalangeal (PIP) joint was accomplished.

In August 2007 the Veteran was noted to have right foot second digit osteomyelitis.  Subsequently, in the same month, the Veteran underwent a right, below-the-knee amputation.

In June 2011 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The examiner noted that the service medical records indicate that a locker fell on the Veteran's right foot.  His boot was on and the second through the fourth toes were bleeding around the nails.  Range of motion was documented as fair and X-rays were taken to rule out small stress on the third digit.  The Veteran was prescribed light duty for one week.  The examiner noted that additional review of the medical evidence between March 1967 and November 1978 revealed complaints of right foot pain to include complaints of ingrown toenails.  The examiner noted that there was no evidence of complaints of right foot pain to include complaints of ingrown toenails between December 1980 and January 1983.  The Veteran was noted to first be treated for a foot disorder subsequent to service in April 2001.  The treatment was for a hallux valgus deformity but there was no documentation of any ingrown toenails.  The examiner identified that this was a substantial period of time after the Veteran's complaints in service.  The examiner commented that the claims file contained lay statements that Veteran developed ingrown toenails following the 1975 injury; however, there was no evidence that the Veteran complained of ingrown toenails to his providers and ingrown toenails were not noted on exam by treating providers.  The examiner noted that the Veteran was treated on many occasions following 2001 regarding his right foot with no documented treatment of ingrown toenails.  The Veteran underwent correction of the hallux valgus deformity in March 2002, he returned in two days with an infection of the great toe, and the infection was not considered a result of the surgery.  The examiner reported that the treating providers noted that there was noncompliance with the postoperative orders.

The Veteran was diagnosed with hallux valgus deformity first noted in 2001, status post MT fusion in 2002 complicated by infection followed by development of chronic osteomyelitis and first ray amputation of the great toe in September 2004.  The examiner reported that the Veteran then developed osteomyelitis of the second toe resulting in amputation of the second toe in April 2007.  He then underwent below-the-knee amputation secondary to chronic osteomyelitis in August 2007.  The Veteran was also noted to have no documentation of ingrown toenails despite multiple physical evaluations of the foot following 2001.  

The examiner rendered the opinion that the precise etiology of hallux valgus deformity is unknown but thought to be multifactorial in origin including such factors as abnormal foot mechanics, abnormal first metatarsophalangeal anatomy, joint hypermobility and genetic influences.  The examiner explained that there was no evidence to suggest that hallux valgus deformity is a long term result of prior foot injury.  The examiner stated that the type of injury that occurred in 1975 would not have lead to a hallux valgus deformity as trauma is not a predisposing factor to the development of hallux valgus deformity and there was no evidence that hallux valgus was diagnosed on active duty or within the first year after active duty.  The examiner reported that the first diagnosis was not made until 18 years after discharge from active duty and there was no evidence or indication that the hallux valgus deformity is related to the Veteran's military service.  The examiner stated that there was no evidence of complaints or treatment for ingrown toenails throughout the service records, VA outpatient records, or any other documented evidence in the claims file.  The examiner noted that taking all of the information into consideration there was no evidence that the Veteran developed any type of chronic right foot disability related to the one time injury in service in 1975.  The examiner found that there was no evidence of residuals of complications of ingrown toenails due to the March 1975 injury.

Finally, the examiner stated that it is less likely than not that the Veteran developed a chronic right foot disability (including residuals of complications of ingrown toenails) as a result of the March 1975 foot injury.

The Board finds that entitlement to service connection for a right foot disability is not warranted.  The Board acknowledges that the service treatment records reveal that the Veteran had an injury to the right foot when a locker fell on it in 1975 and the Veteran was treated for ingrown toenails in service.  However, upon examination upon separation from his first period of active service the Veteran was not noted to have any foot disability.  In addition, the Board notes that the Veteran was not noted to have any foot disability upon examination at entrance or separation from his second period of active duty and the Veteran did not report any right foot disorder in his Report of Medical History.  After separation from service, the Veteran did not complain of any right foot disorder until April 2001 when he was diagnosed with hallux valgus.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, this is significant evidence against the claim.  After examination in June 2011, the examiner rendered the opinion that the Veteran's right foot disability and subsequent amputation were less likely than not related to the injury in service.  The examiner provided the rationale that the hallux valgus is not due to trauma and the etiology is unknown.  In addition, the examiner provided the rationale that although lay statements indicate that the Veteran had ingrown toenails subsequent to the injury in service, the Veteran was not noted to complain of them or be noted to have any on examination after separation from service even though he received treatment for his right foot disability.  The Board finds the report of the examiner to be more probative than that of the Veteran and the lay statements as there is no complaint of any foot disorder during the Veteran's second period of service, including the Report of Medical History, and as the medical evidence of record does not reveal any complaints of a foot disorder until many years after separation from service.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right foot disability is related to the Veteran active service and, therefore, entitlement to service connection is denied.

B.  Depression

The Veteran seeks entitlement to service connection for depression secondary to a right foot disability.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any depression.

In September 2001 the Veteran was diagnosed with bipolar disorder.  In September 2007 the Veteran indicated that his depression was worse following the amputation of his leg due to a feeling of helplessness.  The Veteran was diagnosed with major depressive disorder, history of substance abuse in remission.  

In September 2007 the Veteran underwent psychiatric consultation at VA.  The Veteran indicated that he had prolonged history of feeling depressed and sad and that it dated back to his childhood.  The Veteran reported feeling sad after being robbed and after he had his amputation.  The Veteran was diagnosed with major depressive disorder, rule out mood disorder, history of substance abuse in remission, and history of opioid dependence.

The Board finds that entitlement to service connection for depression secondary to a right foot disability is not warranted.  Service treatment records do not reveal any complaint, diagnosis, or treatment for any psychiatric disorder.  Subsequent to service the Veteran has been diagnosed with depression and bipolar disorder; however, there is no indication that the Veteran's psychiatric disability may be related to the Veteran's active service.  In addition, although the Veteran's depression may be associated with the Veteran's right below-the-knee amputation, service connection has not been established for any right foot disability, to include amputation.  As such, the Board finds that the preponderance of the evidence is against a finding of entitlement to service connection for depression, to include as secondary to a right foot disability.


ORDER

Entitlement to service connection for right foot disability is denied.

Entitlement to service connection for depression, to include as secondary to right foot disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


